     Case 2:16-cr-00100-GMN-DJA Document 312 Filed 01/18/19 Page 1 of 2



1    NICHOLAS A. TRUTANICH
     United States Attorney
     District of Nevada
2    Nevada Bar # 13644
     ELHAM ROOHANI
3    Nevada Bar #12080
     Assistant United States Attorney
4    501 Las Vegas Blvd. South, Suite 1100
     Las Vegas, Nevada 89101
     (702) 388-6336
5    elham.roohani@usdoj.gov

6    Attorney for United States of America

                                 UNITED STATES DISTRICT COURT
7
                                      DISTRICT OF NEVADA
8

9    United States of America,                            Case No. 2:16-cr-100-GMN-CWH

10                  Plaintiff,                            Unopposed Motion To Unseal
                                                          Search Warrant
            vs.
11
     Jan Rouven Fuechtener,
12
                    Defendant.
13

14          The parties respectfully request that the Court unseal the following search and seizure

15   warrant that was issued as part of the investigation in this case so that the government may

16   produce the search warrant and may make the material available for review under the

17   applicable statutes.

18   //

19   //

20   //

21   //

22   //

23   //

24   //


                                                    1
     Case 2:16-cr-00100-GMN-DJA Document 312 Filed 01/18/19 Page 2 of 2



1          The search and seizure warrant the parties are seeking to unseal is:

2          Case Number                           Caption                          Date Issued
      2:16-mj-263-GWF          In the matter of search of Apple iPhone,     April 13, 2016
3                              Model A1549, IMEI 356988067883781

4    Respectfully submitted,
     For the United States:                             For the Defense:
5
     NICHOLAS A. TRUTANICH
6    United States Attorney

7           //s//                                             //s//
     _____________________________                      ___________________________
8    ELHAM ROOHANI                                      RUSSELL MARSH, ESQ.
     Assistant United States Attorney                   Attorney for the Defendant
9

10   IT IS SO ORDERED:

11

12   _________________________                                _________________
     United States Magistrate Judge                           Date
13

14

15

16

17

18

19

20

21

22

23

24


                                                    2
